UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1071


VANESSA SPENCE,

                  Plaintiff - Appellant,

          v.

WAL-MART STORES EAST, LP, d/b/a Wal-Mart,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    William Connelly, Magistrate Judge.
(8:13-cv-01895-WGC)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vanessa Spence, Appellant Pro Se.   Mark Andrew Kohl, DECARO,
DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP, Bowie, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vanessa Spence appeals the district court’s order granting

summary    judgment     in     favor    of       Wal-Mart   Stores    East,    LP   and

closing her civil action. *            On appeal, we confine our review to

the issues raised in the Appellant’s brief.                      See 4th Cir. R.

34(b).    Because Spence’s informal brief does not challenge the

basis for the district court’s disposition, Spence has forfeited

appellate review of the court’s order.                  Accordingly, although we

grant leave to proceed in forma pauperis, we affirm the district

court’s judgment.         We dispense with oral argument because the

facts    and   legal    contentions      are       adequately   presented      in   the

materials      before   this    court    and       argument   would    not    aid   the

decisional process.

                                                                              AFFIRMED




     *
       This case was decided by a magistrate judge with the
parties’ consent pursuant to 28 U.S.C. § 636(c) (2012).



                                             2